DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed February 6, 2020, is a continuation of U.S. Patent Application No. US 14/936,438, which was allowed on August 4, 2020.  Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,593,164 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. US 10,593,164 B2 disclose, teach, and suggest all the limitations of claims 1-20 of the instant application.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,861,294 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent .

6.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/815,671 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 16/815,671 disclose, teach, and suggest all the limitations of claims 1-20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
7.	Claim 15 is objected to because of the following informalities:  claim 15 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Miller et al. (US 2011/0029241 A1) in view of Dashevsky et al. (US 10/561,863 B1).
	Regarding claim 1, Miller discloses:
a method of monitoring worker safety ([0013], [0066]; FIG. 3A:  315), comprising:

receiving, by a monitoring station, definitions of associations of a plurality of electronic monitors to a worker ([0042], [0048], [0066], [0067]; FIG. 4B:  116), 

where the plurality of electronic monitors are carried by the worker in a work environment ([0066]), and 

the monitoring station is a computer system ([0042]; FIG. 4B:  116);

storing the definitions of associations of the plurality of electronic monitors to the worker by the monitoring station in a data store ([0067], [0074]; FIG. 3A:  320; FIG. 4A:  322, 420);

receiving, by the monitoring station, information from certain monitors of the plurality of electronic monitors via a wireless communication link ([0042], [0066], [0077]);

interpreting, by the monitoring station, information from a first electronic monitor of the plurality of electronic monitors based upon information from a second electronic monitor of the plurality of electronic monitors ([0052], [0054], [0055], [0059]; FIG. 5), 

wherein the first electronic monitor is one of a bio-harness, a selflocation device, a gyroscope, or an accelerometer ([0048], [0066]; FIG. 2A:  “Inertial Sensors;” FIG. 3A:  315).

	Miller does not explicitly disclose:

based on the interpretation of the information from the first electronic monitor and the second electronic monitor, determining a safety status of the worker.

Dashevsky, in the same field of worker monitoring systems (col. 1, lines 30-41), teaches a monitoring apparatus worn by first responders such as firemen, rescue personnel, and others who wear breathing mask apparatuses, wherein the system conveniently acquires physiological metrics and biometric data of a subject that will mitigate the risks and hazards associated with for example low-oxygen and contaminated air environments (col. 13, lines 42-55), wherein the system employs multiple sensors (col. 14, lines 5-31), and wherein a processor, applying an algorithm, takes the sensor measured values and calculates a number of additional metrics, combines and correlates those signals and the measured values, produces calculated biometric data that represents the subject's health status, and then determines based on the resultant biometric data, whether the subject is experiencing, or is about to experience, a dangerous condition (col. 54, line 45-59) for the benefit that in event of an identified or predicted dangerous condition, the processor sends out a warning or alert to send help to the subject (col. 54, lines 59-63).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Dashevsky with the system of Miller because that would have enabled the system in event of an identified or predicted dangerous condition to send out a warning or alert to send help to the worker.
	Regarding claim 2, Miller discloses that the second electronic monitor is one of (i) a gas detector, a dust detector, a radiation detector, a temperature sensor, a humidity sensor, or a self-contained breathing apparatuses (SCBAs) or (ii) another bio-harness, biomonitor, gyroscope, or accelerometer.  ([0053])
	Regarding claim 3, Miller discloses:
presenting an alarm indication on a display by the monitoring station ([0091], [0096]; FIG. 5:  526);

receiving a selection of the alarm indication by a user interface of the monitoring station ([0096]; FIG. 7; FIG. 8); and

responsive to receipt of selection of the alarm indication, presenting details about the worker in a drill-down frame on the display by the monitoring station ([0096], [0097]; FIG. 7; FIG. 8; FIG. 9; FIG. 10).

	Regarding claim 4, Miller discloses that the first electronic monitor is a bio-harness.  ([0066], [0071], [0101]; Miller discloses that biological sensors are incorporated into a personal communications device worn by the worker with a strap, which constitutes a bio-harness.)
Regarding claim 5, Miller discloses that the bio-harness reads the vital signs of the worker.  ([0066]; FIG. 12; FIG. 13)
Regarding claim 6, Miller discloses that the first electronic monitor reads the vital signs of the worker.  ([0066], [0101]; FIG. 12; FIG. 13)
Regarding claim 7, Miller discloses that the vital signs comprise at least one of a respiration rate, a heart rate, and a temperature.  ([0066], [0101]; FIG. 12; FIG. 13)
Regarding claim 8, Miller discloses that the vital signs comprise at least one of a respiration rate, a heart rate, and a temperature.  ([0066], [0101]; FIG. 12; FIG. 13)
Regarding claim 9, Miller discloses that the worker carries a plurality of different electronic monitors, each configured to transmit different information about the work environment.  ([0041], [0066]; FIG. 2A:  112; FIG. 3A:  315)
Regarding claim 10, Miller discloses scanning the plurality of electronic monitors by an electronic scanner to obtain identities of the plurality of electronic monitors ([0067], [0068], [0069], [0070], [0074], [0075]), wherein receiving definitions of associations of the plurality of electronic monitors to the worker comprises receiving associations of the identities of the plurality of electronic monitors determined by the electronic scanner to an identity of the worker ([0067], [0068], [0069], [0070], [0074], [0075]).
Regarding claim 11, Miller discloses that the wireless communication link is provided by WiFi access points (APs).  ([0061], [0068], [0070], [0075], [0076]; FIG. 2A:  234; FIG. 3A:  323; FIG. 4A:  422)
Regarding claim 12, Miller does not disclose that the wireless communication link is provided by a mobile phone carried by the worker.
Dashevsky, in the same field of worker monitoring systems (col. 1, lines 30-41), teaches a monitoring apparatus worn by first responders such as firemen, rescue personnel, and others who wear breathing mask apparatuses, wherein a wireless communication link is provided by a mobile phone carried by the worker (col. 42, lines 2-8) for the benefit of enabling the apparatus to re-process the information and re-transmit the information via cell towers, land phone lines, transmitters or cable to a remote site for analysis (col. 42, lines 2-8). 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Dashevsky with the method of the above combination because that would have enabled the method to re-process the information and re-transmit the information via cell towers, land phone lines, transmitters or cable to a remote site for analysis.
Regarding claim 14, Miller discloses that determining the safety status of the worker further comprises interpreting data collected over a period of time.  ([0032], [0066], [0098], [0101], [0102], [0105])
Regarding claim 15, Miller discloses that the information from certain monitors of the plurality of electronic monitors is utilized to provide trending information over time.  ([0100], [0101], [0102]; FIG. 11; FIG. 12; FIG. 13) 

Regarding claim 16, Miller discloses:
a method of monitoring worker safety ([0013], [0066]; FIG. 3A:  315), comprising:

receiving definitions of associations of a plurality of electronic monitors to a worker ([0042], [0048], [0066], [0067]; FIG. 4B:  116); 

storing the definitions of associations of the plurality of electronic monitors to the worker in a data store ([0067], [0074]; FIG. 3A:  320; FIG. 4A:  322, 420);

receiving information from certain monitors of the plurality of electronic monitors via a wireless communication link ([0042], [0066], [0077]);

interpreting information from a first electronic monitor of the plurality of electronic monitors based upon information from a second electronic monitor of the plurality of electronic monitors ([0052], [0054], [0055], [0059]; FIG. 5), 

wherein the first electronic monitor is one of a bio-harness, a self-location device, a gyroscope, or an accelerometer ([0048], [0066]; FIG. 2A:  “Inertial Sensors;” FIG. 3A:  315).

Miller does not explicitly disclose:

based on the interpretation of the information from the first electronic monitor and the second electronic monitor, determining a safety status of the worker.

Dashevsky, in the same field of worker monitoring systems (col. 1, lines 30-41), teaches a monitoring apparatus worn by first responders such as firemen, rescue personnel, and others who wear breathing mask apparatuses, wherein the system conveniently acquires physiological metrics and biometric data of a subject that will mitigate the risks and hazards associated with for example low-oxygen and contaminated air environments (col. 13, lines 42-55), wherein the system employs multiple sensors (col. 14, lines 5-31), and wherein a processor, applying an algorithm, takes the sensor measured values and calculates a number of additional metrics, combines and correlates those signals and the measured values, produces calculated biometric data that represents the subject's health status, and then determines based on the resultant biometric data, whether the subject is experiencing, or is about to experience, a dangerous condition (col. 54, line 45-59) for the benefit that in event of an identified or predicted dangerous condition, the processor sends out a warning or alert to send help to the subject (col. 54, lines 59-63).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Dashevsky with the system of Miller because that would have enabled the system in event of an identified or predicted dangerous condition to send out a warning or alert to send help to the worker.
	Regarding claim 17, Miller discloses that interpreting information from a first electronic monitor of the plurality of electronic monitors based upon information from a second electronic monitor of the plurality of electronic monitors is performed by a monitoring station.  ([0046], [0050]; FIG. 2A:  212, 224)
	Regarding claim 18, Miller discloses:
a method of monitoring worker safety ([0013], [0066]; FIG. 3A:  315), comprising:

receiving, by a monitoring station, definitions of associations of a plurality of electronic monitors to a worker ([0042], [0048], [0066], [0067]; FIG. 4B:  116);

storing, by the monitoring station, the definitions of associations of the plurality of electronic monitors to the worker in a data store ([0067], [0074]; FIG. 3A:  320; FIG. 4A:  322, 420);

receiving, by the monitoring station, information from certain monitors of the plurality of electronic monitors via a wireless communication link ([0042], [0066], [0077]);

interpreting, by the monitoring station, the information from certain monitors of the plurality of electronic monitors ([0052], [0054], [0055], [0059]; FIG. 5), 

wherein the first electronic monitor is one of a bio-harness, a selflocation device, a gyroscope, or an accelerometer ([0048], [0066]; FIG. 2A:  “Inertial Sensors;” FIG. 3A:  315).

Miller does not disclose:

based on the interpretation of information from certain monitors of the plurality of electronic monitors; determining a safety status of the worker.

Dashevsky, in the same field of worker monitoring systems (col. 1, lines 30-41), teaches a monitoring apparatus worn by first responders such as firemen, rescue personnel, and others who wear breathing mask apparatuses, wherein the system conveniently acquires physiological metrics and biometric data of a subject that will mitigate the risks and hazards associated with for example low-oxygen and contaminated air environments (col. 13, lines 42-55), wherein the system employs multiple sensors (col. 14, lines 5-31), and wherein a processor, applying an algorithm, takes the sensor measured values and calculates a number of additional metrics, combines and correlates those signals and the measured values, produces calculated biometric data that represents the subject's health status, and then determines based on the resultant biometric data, whether the subject is experiencing, or is about to experience, a dangerous condition (col. 54, line 45-59) for the benefit that in event of an identified or predicted dangerous condition, the processor sends out a warning or alert to send help to the subject (col. 54, lines 59-63).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Dashevsky with the system of Miller because that would have enabled the system in event of an identified or predicted dangerous condition to send out a warning or alert to send help to the worker.
	Regarding claim 19, Miller discloses that determining the safety status of the worker further comprises interpreting data collected over a period of time.  ([0032], [0066], [0098], [0101], [0102], [0105])
	Regarding claim 20, Miller discloses that the information from certain monitors of the plurality of electronic monitors is utilized to provide trending information over time.  ([0100], [0101], [0102]; FIG. 11; FIG. 12; FIG. 13)

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Miller Dashevsky further in view of Baillargeon et al. (US 2012/0217091 A1).
Regarding claim 13, Miller discloses:

presenting an indication of a number of new events that have not previously been acknowledged on the display of the monitoring station ([0095], [0096], [0097], [0098], [0100], [0101]),

wherein the events are one of alarm events, fault events, and issue events ([0096], [0097]); 

wherein the display comprises an alarm events summary box, a fault events summary box, and an issue events summary box ([0096], [0098], [0100], [0101], [0102]; FIG. 8:  724; FIG. 11; FIG. 12; FIG. 13);

wherein the alarm events are associated with hazardous conditions with potential to cause loss of human life ([0040], [0044], [0066], [0096], [0098], [0101], [0102]);

wherein the fault events are associated with conditions that are not in themselves life threatening but can lead to life threatening conditions later if neglected and can lead to degradation or damage to equipment and/or loss of material resources ([0096], [0098], [0100], [0101], [0102]; FIG. 8:  724; FIG. 11; FIG. 12; FIG. 13); and

	The above combination does not explicitly disclose that the issue events are associated with minor device conditions that relate to lack of compliance.
	Baillargeon, addressing the same problem of how to monitor a worker, teaches an active interface monitoring and warning system for delivering specific fault condition messages to individuals who are subject to accidental falls or other safety hazards when performing construction or the like or when operating construction machinery ([0002]), wherein issue events are associated with minor device conditions that relate to lack of compliance ([0060], [0061], [0095]) for the benefit of providing instructive reinforcement to create worker compliance with safety regulations and procedures ([0060]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Baillargeon with the method of the above combination because that would have enabled the method to provide instructive reinforcement to create worker compliance with safety regulations and procedures.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689